Judgment reversed and new trial granted, with costs to appellant to abide the event, *924because it appears, first, that the question as to the time of the execution of the agreement, Exhibit 2, was not open to controversy for the reason that it is alleged in the 1st paragraph of the complaint, and not denied, that the conveyance was received in consideration of the execution of that agreement May 3, 1919; and upon the further ground that the judgment declaring the defendant was the grantee in fee simple of the premises, and that plaintiff did not reserve to himself any reversionary interest, is without any findings to sustain that conclusion. Blaekmar, P. J., Rich, Kelly, Jaycox and Manning, JJ., concur.